                  IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          CHARLOTTE DIVISION
 Dora Dayton,                                             Civil No. 3:17-cv-392-RJC-DSC

                    Plaintiff,

        vs.

 Charlotte - Mecklenburg Hospital
 Authority d/b/a Carolinas Healthcare
 System and Bryan May,

                    Defendants.

       THIS MATTER IS BEFORE THE COURT on Defendant Atrium Health’s and Plaintiff

Dora Dayton’s Joint Motion to Stay filed on February 8, 2019. Having carefully considered the

Motion, the record, and applicable authority, the Court will GRANT the Motion.

       IT IS THEREFORE ORDERED that this civil action is STAYED. Accordingly, all

discovery is stayed in this case and the deadlines and requirements set forth in the Court’s Pretrial

Order and Case Management Plan and December 12, 2018 Order are suspended for forty-five

days, to and including March 25, 2019.

       On or before March 30, 2019, the parties shall notify the Court of a settlement or file a

motion for entry of new scheduling deadlines and dates.

       SO ORDERED.
                                     Signed: February 8, 2019
